Citation Nr: 9905257	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  91-48 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of injury to 
the low back.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
May 1979 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1990 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In-service injuries to the veteran's low back resolved 
without residual disability as reflected by normal findings 
on a reserve examination about a year after active service 
and consistent with the opinion of a VHA physician.  

3.  The veteran's reports of a continuity of back 
symptomatology subsequent to service discharge are not 
probative or credible in face of contradictory statements and 
medical evidence of record.

4.  The competent and probative evidence of record shows that 
current low back disability is the result of a post-service 
work-related injury and not causally related to injury during 
service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 1991); 38 C.F.R. § 3.303, 38 C.F.R. § 3.306(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records in the claims file do not include any 
report of examination or medical history completed in 
connection with the veteran's entrance into service.  A 
record dated June 16, 1980 reflects that the veteran 
complained of lower back pain that had caused insomnia the 
night before.  Examination revealed no evidence of edema or 
discoloration.  A tightness was felt in the veteran's back. 
The impression was muscle guarding.  A service medical record 
entry dated June 27, 1980 indicates that the veteran 
complained of mid-back pain.  He reported that he injured his 
back the evening before while pulling on mooring lines and 
felt his back "pop."  The impression was questionable 
muscle strain.  On July 8, 1980, the veteran complained of 
low back pain of one day's duration, aggravated on turning or 
bending.  The veteran was unable to relate his pain to any 
specific injury.  On July 16, 1980, he complained of 
increased back pain.  Physical examination of the low back 
revealed an area of tightness and slight edema, pain to 
pressure and much muscle guarding.  The impression was a 
questionable back injury.  

The service medical records show that on January 13, 1981, 
the veteran was noted to complain of a two-year history of 
pain in the sacrum.  He was referred from his ship to a naval 
dispensary.  On January 21, 1981, he was seen on his ship 
with a complaint of worsening back pain over the prior three 
(indecipherable), particularly during the previous week after 
pulling heavy cables.  He reported numbness in his buttocks 
and the back of his legs.  He gave a past history of pain in 
his lower back and sacrum and gave a history of first 
injuring his back 14 months earlier after hoisting a heavy 
weight.  He was again referred to the dispensary for numbness 
in his lower back through the buttocks to the posterior 
thighs.  Reportedly he had had pain for the past year, and it 
had been worse for the past three weeks. At the dispensary, 
the impression was question of herniated nucleus pulposus on 
left, L5-S1.  He was referred for a neurological consultation 
where he was noted to have probable mechanical back pain.  
The examining physician doubted radiculopathy, favoring hip 
problems as the cause of hip pain.  

The veteran was admitted to the Naval Regional Medical Center 
later in January1981 for further evaluation.  It was noted 
that he had complained of left leg pain since an accident on 
board ship several weeks earlier.  Physical examination at 
admission was normal except for positive straight leg raising 
and Patrick sign on the left.  Neurologic examination 
revealed mild subjective sensory diminution on the left 
lateral foot.  Lumbosacral spine and hip x-rays were normal.  
The discharge diagnosis was left hip pain.  

Service medical records reflect that the veteran continued to 
complain of left leg pain in March 1981, but stated that it 
was much better.  The veteran was on full duty and able to do 
his work.  The impression was resolved lumbar radiculitis.  
In June 1981 he complained of pain in his sacrum and left leg 
and having problems sitting.  His complaints had been 
precipitated by heavy lifting.  Physical examination revealed 
no redness or swelling in the sacral area and no point 
tenderness.  There was full range of motion with pain.  The 
impression was low back pain of questionable etiology, rule 
out radiculitis.  Records dated in June 1981 reflect the 
veteran's claim that a year and a half earlier a boat fender 
fell into the water and that he hurt his back trying to 
retrieve it.  It was noted that the veteran had been to sick 
bay numerous times for complaints of low back pain off and on 
for three weeks.  The impression was pain at the sacrum.  The 
veteran was referred to a medical officer who saw him on the 
same day.  The medical officer noted that the veteran had a 
one-year history of low back pain and that the initial insult 
had occurred when he tried to lift a 700-pound boat fender 
from the water and then developed back pain.  It was noted 
that in January 1981 he had noticed pain down the back of his 
left leg.  His symptoms reportedly had resolved with bed rest 
and physical therapy and had recurred after the veteran 
lifted heavy projectiles and boxes.  Examination was negative 
except for "much pain" on range of motion.  He was referred 
to an orthopedic clinic with provisional diagnoses of low 
back pain and questionable radiculitis

In January 1982 the veteran was seen in neurosurgical 
consultation.  He complained of pain radiating into his 
buttocks but not his legs.  Examination revealed a decreased 
lumbar lordosis without evidence of spasm.  Straight leg 
raising resulted in pain in the back only.  The assessment 
was chronic low back strain.  The veteran was referred for 
physical therapy.  Physical therapy evaluation revealed no 
edema or erythema and no abnormalities to inspection.  The 
veteran was reported to have limitation of motion due to 
pain.  Strength and sensation in the lower extremities were 
noted to be normal.  The veteran underwent physical therapy 
in February 1992.  At the end of February he complained of 
pain only with trunk extension and lateral flexion.  There 
was no evidence of muscle spasm.

A service medical record dated at the end of March 1982 
reflects the veteran had had only minor low back pain at the 
end of physical therapy in February 1982.  In March he 
complained of constant low back pain much increased when 
sneezing.  There was noted to be no pain with the Valsalva 
maneuver.  The veteran's gait was normal and no visual 
deformities were noted.  His lower extremities and spine were 
noted to be normal.  Hip flexion and extension were 
decreased.  The impression was mechanical low back pain.  In 
December 1982 examination was positive for edema, tenderness 
and pain; the impression was recurrent low back pain.

Service medical records dated in February 1983 show continued 
evaluation for back complaints.  In March 1983 the veteran 
underwent a myelogram.  Physical examination showed decreased 
back flexion without palpable muscle spasm.  Neurological 
examination showed that sensation was intact.  Straight leg 
raising was positive for back pain on the left.  The 
impression was to rule out a herniated nucleus pulposus.  
Later in March the veteran complained of headaches; the 
impression was spinal headaches.  The myelogram was stated to 
be negative for spinal compression; there was evidence of 
mild L5 to S1 spondylolisthesis.  The assessment in a medical 
record dated March 24, 1983 was chronic low back strain.

A service medical record dated in May 1983 contains a 
diagnosis of chronic low back pain.  In June 1983 the veteran 
complained of recurring back pain.  Physical evaluation 
showed a decreased range of motion, pain with movements of 
the back, and pain on straight leg raising on the left, 
radicular to the left posterior buttock.  No service 
discharge examination report is of record.

The claims file contains a report of medical examination 
dated in August 1984, in connection with the veteran's 
enlistment in the Naval Reserve.  That report indicates that 
the veteran's spine, musculoskeletal system and neurological 
status were normal.  No relevant significant history or 
defects/diagnoses were noted.  On the accompanying report of 
medical history the veteran checked "NO" to having or ever 
having had recurrent back pain and neuritis.  He gave a prior 
history of having been hospitalized in 1983 for back pain, 
which was noted by the examiner to be not considered 
disqualifying.

In a letter dated in July 1986, Dr. S.S. noted that he first 
examined the veteran on July 22, 1986, for complaints of 
incapacitating symptoms relative to his low back and both 
lower extremities which commenced on June 18, 1986, while he 
was employed as a refrigerator mechanic.  The veteran was 
noted to have had a prior history of back difficulty during 
service, reporting the "insidious onset of pain in the low 
back associated with muscle spasms" during service.  The 
veteran related that during service he was treated with bed 
rest, traction, massage, ultrasound and heat, and was 
"always able to return to duty as a utility man for the CBs 
which involved repairing and installing refrigeration and air 
conditioning units and plumbing work."  The veteran related 
that he had not been discharged for medical reasons.  After 
service, he worked for a construction company doing 
"laboring work" and driving a loader, and was laid off 
after four months.  After moving in January 1985 he went to 
work as a refrigeration mechanic for a company.  His job 
involved various activities including duct work, 
electrician's helper duties, and working on air conditioning 
units.  The veteran gave a history of regular post-service 
employment with "no problems at all with his low back."  
Dr. S.S. also noted the veteran's history of surgeries 
following the June 1986 back problems.  Dr. S.S. stated that 
the veteran's clinical picture was complicated mainly because 
"the patient presents a significant degree of low back 
disability, and he appears to be bona fide in his complaints, 
but the physical findings and the objective testing do not 
truly substantiate one another."  Dr. S.S. stated that the 
"narrowing of the lumbosacral interspace is of many years 
duration.  It unquestionably pre-existed the patient's injury 
of June 18, 1986 and could well have existed as far back as 
the patient's service in the Navy, which could well account 
for his episodes of low back pain and muscle spasm."  Dr. 
S.S. diagnosed "intervertebral disc pathology at the L4-5 
level which most likely is the result of the injury sustained 
on June 18, 1986."  Dr. S.S. noted that the veteran had 
unquestionable intervertebral disc degeneration at the 
lumbosacral level prior to June 18, 1986, but that 
aggravation of this pre-existing condition by the injury 
sustained also had to be a consideration.  

In May 1990 the RO received the veteran's claim for VA 
compensation benefits based on residuals of injury to the 
back at L4 and L5.  At that time the veteran reported having 
had back surgery in 1986 and 1987.  He reported no other 
post-service treatment.

In a letter dated in May 1990, Dr. S.S. reported having 
treated the veteran for back problems from July 1986 to March 
1990 and stated that the veteran had had three surgical 
procedures on his low back, the last of which was performed 
in December 1989.  The claims file contains accompanying 
records from St. Joseph's Hospital dated in February 1987 
with reference to Workers' Compensation based on a possible 
disc instability.  A pre-operative report indicates that the 
veteran injured his low back on June 18, 1986, and that 
conservative therapy resulted in no improvement.  X-rays 
showed a narrowed lumbosacral disc space with considerable 
evidence of intervertebral disc degeneration; a myelogram 
showed a bulging disc at L4 to L5.  The veteran underwent 
surgery July 28, 1986, at which time spinal fusion from L4 to 
S1 was performed.  The veteran developed a nonunion with 
recurrent pain and x-rays later revealed nonunion at L4 to L5 
and probably also at L45 to S1.  A myelogram in February 1987 
showed no nerve root problem; the impression was 
pseudoarthrosis and no evidence of disc herniation or canal 
stenosis.  X-rays reflected prior low back surgery with 
partial laminectomies and posterolateral fusion at L4 to S1.  
Spinal re-fusion at L4 to L5 was accomplished in February 
1987.  A record dated in March indicates that the veteran was 
up and about on February 28, 1987, that his wound was healed 
and he was discharged to limited activity.

In June 1990 the veteran reported for a VA examination of his 
back.  At that time he gave a post-service employment history 
of working for a construction company from April to December 
1984 and for another company as a refrigeration mechanic from 
April 1985 to June 1986.  Information provided by him is 
construed as indicating that he had lost no time from those 
jobs.  He reported post-service medical treatment for back 
problems dating back to June 1986.  The veteran gave a 
history of lifting air conditioning units for a period of 
eight hours in connection with his employment in June 1986, 
when his legs became numb; he was unable to stand up 
straight, and he experienced pain in his lower back area.  X-
rays taken in June 1990 showed that the veteran was post 
extensive posterior laminectomy at L4, L5 and S1, with large 
lateral fusion bars at those levels, bilaterally.  The VA 
examiner noted the veteran's history of in-service back 
injury when trying to lift a boat fender, followed by on-and-
off back pain and occasional lower extremity pain, and 
further noted the veteran's complaint of worsening back pain 
beginning in July 1986 after lifting air conditioners at 
work.  The VA examiner noted that the veteran had a fusion in 
July 1986, with re-fusion at a later date, and also that in 
December 1989 the veteran underwent decompression surgery.  
The veteran complained of back pain mainly aggravated by 
driving or sitting and a limitation of carrying weight.  The 
veteran denied continuing leg pain or numbness.  The VA 
examiner noted that the veteran did not appear to have 
difficulty bending when undressing and that he was able to 
quickly get up on the examining table without any difficulty.  
There was no evidence of spasm.  The veteran complained of 
tenderness along the sacral iliac joint areas bilaterally and 
pain in the sciatic notch areas.  Examination revealed no 
loss of strength and no sensory changes in the lower 
extremities.  The veteran complained of straight leg raising 
pain.  The impression was low back pain with history of two 
fusions and a low back decompression, and with claims of 
persistent back pain accompanied by a minimal restriction of 
motion.

In a rating decision dated in September 1990, the RO denied 
service connection for residuals of a back injury.  The RO 
stated that available records indicated that the veteran may 
have had a back disorder prior to service and that current 
records showed injury resulting from post-service employment.  
The veteran appealed that determination.  In the notice of 
disagreement the veteran's representative argued that even if 
the veteran had a pre-existing back disorder, such was 
aggravated as a result of the veteran's service.

In February 1992, the Board remanded the veteran's case to 
the RO.  The Board requested that attempts be made to locate 
additional service medical and/or Reserve records pertinent 
to the veteran; that the RO obtain records from Balboa Naval 
Hospital from June and September 1983; that the RO obtain all 
records from Dr. S.S. for the period July 1986 to March 1990, 
and other relevant medical records; and that a VA examination 
be conducted. 

Later submitted by the veteran's representative were records 
of Dr. S.S., dated from December 1987 to March 1990.  Those 
records reflect ongoing treatment and evaluation of the 
veteran's back problems subsequent to his June 1986 work 
related injury.  The National Personnel Records Center (NPRC) 
subsequently informed the RO that no additional service 
records were available.  

The veteran reported for a VA examination of his back in 
August 1992.  The examination was done on a fee-basis.  The 
examiner did not indicate having reviewed the claims file.  
The examiner noted the veteran's history of injury on a boat 
while lifting a boat fender from the water during service.  
The veteran reported that he had immediate pain but didn't go 
to sick bay for several days.  He related eventually being 
seen and given Parafon Forte, feeling better approximately 
five days later.  The examiner noted the veteran's history of 
recurrent in-service back complaints, with a negative 
myelogram.  The veteran reported having refused in-service 
suggestions for exploratory surgery.  He related working in 
construction after service, switching to carpentry work due 
to back pain, and again switching to employment as a heavy 
equipment operator.  The examiner continued to note that the 
veteran started working for a refrigeration company and that 
in or around July 1986 he was assigned to install 14 air 
conditioning units in a school.  The veteran denied 
sustaining a specific injury, stating only that he was 
required to do a lot of bending and that the following day he 
developed persistent back pain.  The examiner noted the 
veteran's subsequent history of multiple back surgeries and 
continuing complaints relevant to his back.  The diagnosis 
was post-laminectomy and fusion at L4 through S1.  The 
examiner stated that the veteran "sustained a very 
significant back strain when he was lifting the boat fender 
and according to his history was hospitalized on several 
occasions for this and when (sic) to sick call on multiple 
occasions.  This certainly was a very significant low back 
derangement and may very well have contributed to his 
eventual disc herniation."

In February 1993 the veteran submitted x-ray films taken in 
1983 during his period of service and requested that such be 
reviewed and interpreted for consideration in connection with 
his claim.  A report of contact in the claims file indicates 
that in March 1994 the RO was unable to locate the films and 
that they had not been reviewed.

In September 1994 the Board again remanded the veteran's 
case.  The Board requested the veteran to a) provide 
employment information and authorization for release of 
statements from prior employment; b) identify post-service 
treatment for his back and authorize the RO to obtain medical 
records; c) provide authorization for release of records from 
Dr. W.P.; d) authorize the release of Workers' Compensation 
records; e) authorize the release of health insurance 
records; f) provide information relevant to the availability 
of additional reserve records; and g) provide information 
relevant to service department x-ray films previously 
submitted.  The RO was requested to locate those x-ray films.  
Subsequently, the RO reported having no success in locating 
x-ray films.  The NPRC again advised the RO that no further 
service records were available.  The RO contacted the veteran 
and advised him of the Board's request.  The veteran did not 
respond.  

In April 1996 the Board remanded the case to the RO and 
requested the veteran to provide information and/or authorize 
the release of records, to include additional medical records 
and Workers' Compensation records.  The veteran was contacted 
by the RO and did not respond.  

In May 1996, the State of New Mexico Workers' Compensation 
Administration informed the Board that any records pertinent 
to the veteran were confidential and could only be requested 
by the veteran or a party involved in litigation. 

In September 1997 the Board remanded the case to the RO to 
ensure that the veteran was afforded procedural due process 
as to notification.  The Board also again requested the 
veteran to provide information relevant to and/or release of 
employment records, Workers' Compensation, additional medical 
records and Naval Reserve records.  The claims file reflects 
that the RO notified the veteran of the Board's request by 
letter dated in November 1997.  He did not respond.  In 
December 1997 the VA Medical Center at Albuquerque informed 
the RO that no radiology reports pertinent to the veteran 
were available.

In September 1998, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical specialist with 
respect to the veteran's claim.  The Board asked the 
following questions:

[W]hat are the correct diagnoses of any in-service 
back disorders and were such shown to be chronic?

[I]s it at least as likely as not that (a) the 
veteran's current back disability had its onset 
during service, or (b) that any back strain, 
spondylolisthesis or other low back abnormality 
present in service caused or contributed to the 
post-service back disability, including spinal 
fusion and/or disc herniation, or is otherwise 
related to the current back disability?

In October 1998, the Chief of the Neurosurgery Section of the 
VA hospital in Tampa, Florida, responded to the Board's 
request for an expert medical opinion.  The physician noted 
that he had reviewed the claims file and stated:

Objective evidence in the record shows a congenital 
abnormality diagnosed in March, 1983 (myelogram, 
which showed a mild L5-S1 spondylolisthesis).  This 
objective finding, with the report of injury 
handling the ship's bumper, would seem to indicate 
a service-connected back condition.

The claimant's clearance for Naval Reserve service, 
and normal examination at that time, would seem to 
indicate the injury was not disabling, and that 
significant impairment did not occur until after 
his employment injury in June, 1986, for which 
records are apparently unavailable.

In summary, it seems he did injure his back while 
on active duty, but the injury was not disabling.  
His subsequent deficit cannot be separated from his 
employment-related injury, and a rating of 0% 
service-connection may be appropriate. 

II.  Laws and Regulations Pertinent to Service Connection

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 C.F.R. § 3.304(b) 
(1998).  The presumption of sound condition attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306(a). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under United States Court 
of Veterans Appeals (Court) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III.  Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107.  In this case he 
has presented evidence of in-service back problems, current 
back disability and medical opinions relevant to the etiology 
of his back problems.  The Board is also satisfied that, 
based on the particular facts of this case, all relevant and 
available facts have been properly developed to the extent 
possible.  In that regard, the veteran was afforded a VA 
examination and an opinion was obtained from a specialist 
with the VHA.   The veteran has also had opportunity to 
present argument and evidence in support of his claim.  
Further, it is important to note that in the course of four 
remands the veteran was requested to provide further 
information and/or authorization for the release of records 
potentially probative of his claim.  In particular, the Board 
has repeatedly requested that he obtain and submit Workers' 
Compensation records and medical records related thereto.  
There is no indication that he did not receive notice of the 
Board's requests and apparently chose not to respond.  Thus, 
it appears that additional relevant and probative records 
remain unassociated with the claims file.  As they cannot be 
obtained without the veteran's consent, there is no further 
action to be taken given the veteran's lack of cooperation.  
The Board notes in this regard that "[T]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992) (the veteran must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim).  VA 
regulations provide that the "ultimate responsibility for 
furnishing evidence rests with the claimant.  38 C.F.R. § 
3.159(c) (1998).  Based on consideration of the above the 
Board finds that no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The Board acknowledges its duty to assess the credibility and 
weight to be given the evidence in each well-grounded claim.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  In general, the 
Court has held that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejecting any evidence favorable to the 
veteran.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Abernathy v. Derwinski, 3 Vet. App. 461, 465 (1992).

In regard to the veteran's competency and credibility, the 
record does not reflect that he possesses a recognized degree 
of medical knowledge that would render his own opinions on 
medical diagnosis or causation competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is, however, competent 
to report his symptoms during and subsequent to service and 
is also competent to relate a relevant history.  

The veteran contends that he first injured his back during 
his period of active service, arguing that he developed 
chronic back pain and that his back problems continued after 
discharge.  He also contends that his problems worsened and 
were aggravated by post-service employment, but that his 
lumbar spine disability had its onset in service, thus 
warranting service connection.  The Board does not dispute 
that the veteran experienced problems with his back during 
service.  His service medical records reflect multiple 
complaints of back problems and include notations of possible 
herniated nucleus pulposus, back strain, mechanical low back 
pain, possible radiculopathy and spondylolisthesis.  
Regrettably, there is no report of examination at service 
discharge.  The RO has made multiple attempts to obtain any 
such record without success.  The RO has also asked the 
veteran whether he has a copy of any discharge examination 
report, but he failed to respond.  Thus, although service 
medical records reflect complaints of back problems, the 
status of the veteran's back immediately at discharge from 
active duty is unclear.

The record does show that in August 1984, approximately a 
year after discharge from active service, the veteran was 
given an examination for the Naval Reserve.  At that time he 
completed a medial history questionnaire in which he checked 
"NO" to having or having had recurrent back pain or 
neuritis, and physical examination showed a normal spine, 
musculoskeletal system and neurological status.  Although he 
gave a past history of hospitalization for back pain, the 
examining physician noted no significant history or defects 
and indicated that the veteran's history of back treatment 
was not considered disqualifying.  The Board finds this 
evidence extremely probative since it pre-dates the veteran's 
1986 back problems and is competent evidence of a normal 
spine and related findings in mid-1984. 

Significantly, the veteran made no claim for VA disability 
benefits until July 1986, after he developed back problems in 
connection with his employment, and when evaluated by Dr. 
S.S. in July 1986, he reported some back problems in service 
but stated that, after service, he was able to work without 
any back problems until his June 1986 difficulties. 

The Board finds that the competent medical evidence supports 
the conclusion that although the veteran suffered back 
problems in service they eventually resolved prior to the 
1984 reserve examination and prior to the work-related injury 
in 1986.  That conclusion is consistent with the normal 
findings on the reserve examination, the veteran's denial of 
back pain and neuritis, and the absence of any relevant 
interval history, defects and diagnoses noted by the 
examiner.  That conclusion is also consistent with the 
opinion from the VHA medial specialist, as will be discussed 
below.

Also significant is the absence of reported medical treatment 
or medical evidence during the period from service discharge 
until the work-related incident in June 1986.  The documented 
record of post-service back problems begins only with work-
related records.  The Board is highly cognizant of the 
veteran's failure to respond to repeated requests for 
information relevant to his work-related back problem and 
related medical treatment.  The Board's attempts to obtain 
this data without the veteran's cooperation have been 
unsuccessful.  Although the veteran has not refused outright 
to supply the information, his silence and inaction are 
tantamount to refusal.  The veteran's failure to acknowledge 
repeated requests casts doubt on his sincerity with respect 
to a history of chronic back problems prior to the June 1986 
work-related incident.

The Board does not question that the veteran currently 
suffers from a back disorder.  Clearly the record since June 
1986 shows that he has disc problems affecting his 
lumbosacral spine for which he has undergone private 
treatment, including surgery.  The claims file contains three 
medical opinions that reflect specific language relevant to 
the possible etiology of the veteran's back problems.  The 
Board will discuss each in turn.

First, the Board notes the opinion offered by Dr. S.S. in 
July 1986.  That physician, although having access to his own 
private records, does not appear to have had the benefit of 
reviewing the veteran's complete relevant medical history, 
most notably his service medical records.  In any case, 
although Dr. S.S. opined that the narrowing of the veteran's 
lumbosacral interspace was of many years duration and 
"unquestionably" pre-existed the June 18, 1986, injury, Dr. 
S.S. did not directly relate such narrowing to any incident 
of the veteran's period of service, allowing only that it 
"could well have existed as far back as the patient's 
service in the Navy, which could well account for his 
episodes of low back pain and muscle spasm."  



The Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124, 127-128 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993) (where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).  Here, not only was Dr. S.S. unable 
to state with any certainty whether the veteran's back 
problems had their onset during or were otherwise related to 
service, but the opinion offered appears to have been based 
on the veteran's history and not upon a review of relevant 
medical records.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Next, the Board notes that a fee basis VA examination was 
conducted in August 1992.  Again, that examiner does not 
appear to have reviewed the claims file.  Significantly, the 
veteran reported refusing in-service suggestions for 
exploratory surgery and reported a history of switching 
employment after service due to continued back pain.  The 
service medical records do not document any recommended back 
surgery and the veteran's claimed history of post0service job 
changes due to back pain conflicts with the work history 
noted in Dr. S.S.'s July 1986 statement.  That report 
specifically states that after service, the veteran worked 
for a construction company for four months until he was laid 
off and that after moving he worked for a company as a 
refrigeration mechanic, with no low back problems until June 
1986.  Thus, although the fee-basis examiner concluded that 
the veteran "sustained a very significant back strain" in 
service and that such "may very well have contributed to his 
eventual disc herniation," such was based on a history that 
was not entirely accurate and without review of actual 
medical evidence.  Again, the probative value of such opinion 
is called into question.  See Guerrieri, supra.

Finally, the Board notes the medical opinion obtained in 
October 1998 from the VHA specialist.  That physician is the 
only medical professional to review the complete claims file.  
Although the opinion contains some seemingly ambiguous 
language, it is clear that the physician noted a congenital 
abnormality first diagnosed in March 1983 (mild L5-S1 
spondylolisthesis).  The physician further opined that 
although the veteran appeared to have injured his back in 
service, his clearance for Naval Reserve service and normal 
examination at that time, seemed to indicate the in-service 
injury was not disabling and that significant impairment did 
not occur until after his employment injury in June 1986.  
That opinion is consistent with the veteran's own statements 
made in connection with the Naval Reserve examination and 
with treatment after his work-related injury.  The examiner 
concluded by commenting:

In summary, it seems he did injure his back while 
on active duty, but the injury was not disabling.  
His subsequent deficit cannot be separated from his 
employment-related injury, and a rating of 0% 
service-connection may be appropriate.

The first statement made by the physician clearly echoes 
other prior statements in the same opinion to the effect that 
the veteran's in-service injury did not result in disability.  
That conclusion is again supported by the negative reserve 
examination and medical history questionnaire and by medical 
evidence after June 1986 that points to work-related injury 
resulting in back disability.  In regard to the VHA 
physician's final comment, he found that the veteran's post-
service back disability could not be separated from the 
(post-service) employment related injury and that the in-
service injury was "not disabling."  While the examiner 
suggested that "a rating of 0% service connection may be 
appropriate," that is an adjudication matter.  However, by 
stating that the veteran had a non-disabling injury in 
service, the physician has not identified any disability for 
which service connection could be granted.  Additionally, no 
competent medical professional has opined that 
spondylolisthesis or any other congenital back condition that 
underwent aggravation as a result of service so as to warrant 
service connection on that basis.  See 38 C.F.R. § 3.306(a).

In deciding this case the Board has given careful 
consideration to governing regulations and case law pertinent 
to affording the veteran the benefit of the doubt.  However, 
the intent of such benefit was not to award benefits wherever 
evidence is insufficient, particularly not where a veteran 
has repeatedly ignored VA attempts to develop the record.  
There remains outstanding evidence that would almost 
certainly contain medical facts relevant to the claim.  
Inasmuch as such evidence is unavailable due to the veteran's 
failure to authorize its release and/or otherwise cooperate, 
the decision reached in this case is based, by necessity, on 
incomplete evidence.  That evidence tends to show that the 
veteran's in-service back problems resolved and that his 
current disability represents not a continuation of in-
service problems, but rather disability resulting from a 
post-service employment-related injury.  The veteran's 
failure to respond with records that may provide additional 
explanation further suggests that the missing records would 
support, rather than contradict, the above conclusion.  

In sum, as the preponderance of the competent and probative 
evidence tends to show that the veteran's current back 
disability is the result of work-related injury in 1986, it 
is against the claim for service connection for a back 
disability.  38 C.F.R. § 3.303.


ORDER

Service connection for residuals of injury to the low back is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 19 -


